Citation Nr: 0311018	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-05 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a pelvic disorder.

3.  Entitlement to service connection for gastritis.

4.  Entitlement to service connection for allergies, to 
include rhinitis and sinusitis.

5.  Entitlement to a compensable evaluation for 
hyperthyroidism.

(The issues of entitlement to an evaluation in excess of 30 
percent for major depression, and to a compensable evaluation 
for residuals of a mamoplasty, will be the subject of a 
separate Board decision.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchinni, Counsel


INTRODUCTION

The veteran had active service from June 1988 to June 1997.

This appeal arises from a January 1998 rating decision of the 
Columbia, South Carolina RO.

The veteran had hearings before Veterans Law Judges (formerly 
Board Members) in May 2000 and January 2003.  The Veterans 
Law Judges who heard the veteran's testimony are signatories 
to this remand.


REMAND

Under the Veterans Claims Assistance Act (VCAA), VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
In the Board's opinion the veteran has met these requirements 
with regard to her claims for service connection.  She has 
not yet been afforded the necessary examinations.

At her most recent hearing, the veteran testified that she 
was receiving treatment for her claimed disabilities at VA 
facilities in Charleston, South Carolina and Savannah, 
Georgia.  These records are not yet part of the claims 
folder.  VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(c) (West 2002).

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In its July 2000 remand, the Board requested that the RO 
obtain copies of fee basis examinations conducted in 
September, October, and November 1998.  These records have 
not yet been obtained.

In view of the foregoing, this case is remanded for the 
following action:

1.  Obtain the veteran's medical records 
associated with treatment for a low back 
disorder; a pelvic disorder; gastritis, 
sinusitis/rhinitis, thyroid disorder, 
from the VA Medical Center in Charleston, 
SC, and the VA outpatient clinic, 
Savannah, Georgia, for the period October 
2000 to the present.  Obtain the 
following types of records: notes, 
consults, medications, lab findings, diet 
and nutrition assessment, problem list, 
and confirmed diagnoses.  

2.  Then make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded examinations with 
regard to her claims for service 
connection for a low back disorder, 
pelvic disorder, gastritis, and 
allergies; and for a compensable 
evaluation for a thyroid disorder.  Send 
the claims folder to each examiner for 
review.  All examination reports should 
reflect that such a review was made.  

[Pelvic Pain, Low Back, Gastritis, and 
Sinusitis/Rhinitis]  Request that a 
physician examine the veteran and render 
an opinion as to whether it is at least 
as likely as not that the veteran 
currently has a pelvic disorder; low back 
disorder; gastritis; and/or allergies, to 
include sinusitis or rhinitis, that can 
be medically attributed to a disease or 
injury in service.  All opinions must be 
supported by reference to pertinent 
evidence.  

[Thyroid]  Request that an examiner 
determine the current severity of the 
veteran's service-connected thyroid 
disorder.  The examiner's report should 
fully set forth all current complaints, 
pertinent clinical findings, and 
diagnoses, to include thyroid function 
tests.  The examiner should comment on 
whether there are present any symptoms 
associated with the veteran's thyroid 
disorder, to include tachycardia, tremor, 
increased blood or pulse pressure, 
emotional instability, fatigability, 
thyroid enlargement, etc.  The examiner 
should indicate whether the veteran is on 
continuous medication for control of her 
thyroid disorder.  

3.  The RO should then readjudicate the 
claims.  If any benefit sought, remains 
denied, the RO should issue a 
supplemental statement of the case.

Thereafter, if otherwise in order, the case should be 
returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




			
	STEPHEN L. WILKINS	LAWRENCE M. SULLIVAN
               Veterans Law Judge, 		       Veterans Law 
Judge,
          Board of Veterans' Appeals		   Board of 
Veteran's Appeals




		
	MARK D. HINDIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



